Citation Nr: 0715542	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-02 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disability 
claimed as muscle pain.

2.  Entitlement to service connection for right (major) 
shoulder capsulitis with bursitis.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, including adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 14, 2003 to 
December 6, 2003 with 4 months and 22 days of prior active 
service.  The veteran also had approximately 22 years of 
service with the U.S. Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The veteran's service connection claims for right shoulder 
capsulitis with bursitis, sinusitis, and an acquired 
psychiatric disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDING OF FACT

There is no competent medical evidence of a disability 
manifested by muscle pain. 


CONCLUSION OF LAW

Claimed disability manifested by muscle pain was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below regarding the issue addressed in this 
decision.  See VAOPGCPREC 7-2004.  A VA notice and duty to 
assist letter dated in June 2004 satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as 
it informed the appellant of what evidence was needed to 
establish service connection, of what VA would do or had 
done, and what evidence he should provide, asked the veteran 
to send in information describing additional evidence or the 
evidence itself, and informed the appellant that it was his 
responsibility to help VA obtain evidence maintained by state 
or local governmental authorities and medical, employment or 
other non-government records necessary to support his claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
was granted on appeal.  Since service connection is being 
denied, no disability rating or effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  The appellant has not alleged any prejudice 
with respect to the timing of the notification, nor has any 
been shown.

The Board finds that the evidence of record - National Guard 
medical records, VA examination reports, and lay statements -
- is adequate for determining whether the criteria for 
service connection for the veteran's claim have been met.  
The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence which might be relevant to 
the issues on appeal and that VA has satisfied, to the extent 
possible, the duty to assist.  It follows that the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim for service 
connection for a disability manifested by muscle pain.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases to a degree 
of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (2006).  

The veteran contends that his muscle pains were incurred 
during his tour of active military service in August 2003.  
In September 2004, the veteran underwent VA general medical 
and joints examinations, where he reported cervical pain and 
cramps in the right leg.  The examiner observed that the 
veteran walked unaided without crutches, brace, cane, or 
corrective shoes for ambulation.  Upon examination, the 
veteran's neck exhibited no evidence of pathology for the 
claimed cervical pain.  Further, he had a normal gait cycle 
with no leg discrepancy.  Given the above findings, the 
examiner did not provide a diagnosis of chronic disorder for 
the veteran's symptoms.  The Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitutes a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom.  Sanchez- 
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Based 
on the above evidence, the Board finds that in the absence of 
competent medical evidence of a diagnosed muscular disorder 
the veteran's service connection claim for muscular pain must 
be denied.  

Finally, the appellant and his representative may believe 
that there was a causal relationship between the veteran's 
service and the claimed disorder.  However, the Board notes 
that there is no indication that they possess the requisite 
knowledge, skill, experience, training, or education to 
qualify as a medical expert for their statements to be 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the veteran's claimed disorder; it 
follows that, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a disability claimed as muscle pain is 
denied.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits in reference to the remaining issues on appeal.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159 (2006).  In the present appeal, the veteran 
was not provided with notice of the type of evidence 
necessary to establish an initial disability rating or an 
effective date, if service connection is granted for his 
claims for right shoulder capsulitis with bursitis, 
sinusitis, and adjustment disorder.  See Dingess, supra.  

In support of his service connection claims, the veteran 
underwent VA sinus, mental, joints, and general medical 
examinations in July and September 2004.

The examinations reveal that the veteran is currently 
diagnosed with "right shoulder adhesive capsulitis with 
bursitis," allergic rhinitis, maxillary sinusitis, and 
"adjustment reaction with mixed emotional features".

In July 2004, the veteran underwent VA mental and sinus 
examinations.  He reported having been treated for depression 
at the VA Medical Center (VAMC) in San Juan, Puerto Rico.  
Further, he claimed to have experienced recurrent nasal 
stuffiness and watery nasal discharge since his active duty 
service in Kuwait.  .At the September 2004 VA joints 
examination; the veteran reported having injured his right 
shoulder while playing basketball in August 2003.  The 
veteran went to sick call and was treated for his right 
shoulder injury.  The examiner also noted that the veteran 
had X-rays taken of his right shoulder at the San Juan VAMC 
in December 2003.  

The Board observes that, in June 2004, the AOJ requested and 
received the veteran's National Guard medical records.  
However, it appears that the AOJ did not request for the 
veteran's U.S. Army service medical records.  Since the 
veteran's disorders were alleged to have been incurred during 
active duty, on remand, the AOJ should attempt to obtain the 
veteran's U.S. Army medical records, in particular 
documentation of the alleged basketball injury to his right 
shoulder in August 2003.  Moreover, the AOJ should attempt to 
obtain any treatment records of the veteran's right shoulder, 
mental, and sinusitis disorders from the San Juan VAMC.

After receipt of records, the veteran should be scheduled for 
VA examinations, by the appropriate VA specialists, to 
ascertain the nature, extent, and etiology of his right 
shoulder capsulitis with bursitis, sinusitis, and adjustment 
disorder.  The examiners should be asked to indicate whether 
the veteran suffers from right shoulder capsulitis with 
bursitis, sinusitis, and adjustment disorder and, if so, 
whether the disabilities were incurred during active service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the remaining issues on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the AOJ 
must send the veteran a corrective 
notice, that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess, supra.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The AOJ should request from the 
National Personnel Records Center (NPRC), 
Department of the U.S. Army, and any unit 
with which the veteran was affiliated, 
for the veteran's complete service 
medical records for his active duty 
service from February 14, 2003 to 
December 6, 2003, including clinical 
records and hospital medical records.

3.  Further, the AOJ should ask the 
veteran to identify all health care 
providers to include military facilities 
that have treated him for right shoulder 
capsulitis with bursitis, sinusitis, and 
adjustment disorder since his discharge 
from active service in December 2003.  
The AOJ should attempt to obtain records 
from each health care provider he 
identifies that might have available 
records, if not already in the claims 
file.  In particular, the AOJ should 
obtain records from the VAMC in San Juan, 
Puerto Rico.  If records are unavailable, 
please have the health care provider so 
indicate.

4.  After receipt of records, the veteran 
should be scheduled for VA examinations, 
by appropriate VA specialists, to 
ascertain the nature, extent, and 
etiology of his right shoulder capsulitis 
with bursitis, sinusitis, and adjustment 
disorder.  The claims file must be made 
available to, and be reviewed by, the 
examiners in connection with the 
examinations, and the report should so 
indicate.  The examiners should perform 
any tests or studies deemed necessary for 
an accurate assessment.  The examination 
reports should include a detailed account 
of all pathology found to be present.  
After asking the veteran about the 
history of his claimed disorders and 
reviewing the claims file, the examiners 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
likelihood or greater) that the veteran's 
right shoulder capsulitis with bursitis, 
sinusitis, and adjustment disorder were 
incurred in or was caused by military 
service, in particular whether his right 
shoulder disorder is related to a 
basketball injury in August 2003.  

The examiners should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiners 
should state the reasons why.

5.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims for service connection for right 
shoulder capsulitis with bursitis, 
sinusitis, and adjustment disorder.  If 
any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review. 

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claims.  
No action by the veteran is required until he receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examination may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2006).  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


